DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-5, 8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moronval et al. (US 2015/0145601).
Regarding claim 1, Moronval discloses (i.e. in Fig. 6) a Doherty amplifier device (600) comprising:
a carrier amplifier (602), the carrier amplifier including a carrier amplifier input (608) and a carrier amplifier output (616);
a first peaking amplifier (604), the first peaking amplifier including a first peaking amplifier input (610) and a first peaking amplifier output (620), the first peaking amplifier further including a first intrinsic input capacitance (CGS1);
a second peaking amplifier (606), the second peaking amplifier including a second peaking amplifier input (612) and a second peaking amplifier output (624), the second peaking amplifier further including a second intrinsic input capacitance (CGSN); and

[AltContent: rect][AltContent: rect][AltContent: textbox (Phase Distortion Compensation Circuit (PDCC))][AltContent: textbox (Control Load (CL))]
    PNG
    media_image1.png
    564
    586
    media_image1.png
    Greyscale

Fig. 6 of Moronval annotated by the examiner for ease of reference.

a Pi-network coupled between the first peaking amplifier input (610) and the second peaking amplifier input (612), the Pi-network including a first shunt inductance (LGi1) in parallel with the first intrinsic input capacitance (CGS1), with a first blocking capacitor (CGi1)coupled to the first shunt inductance (LGi1), per claim 2 and a second shunt inductance (LGiN) in parallel with the second intrinsic input capacitance (CGS2), with a first blocking capacitor (CGiN) coupled to the first shunt inductance (LGiN), per claim 2 and further comprising a first phase shift inductance (LGN) coupled between the first shunt inductance (LGi1) and the second shunt inductance (LGiN); and
G1 (624) in series with a first DC blocking capacitor C-DC1) in annotated Fig. 6 of Moronval above is considered as a control load by the examiner because regardless of the phase distortions experienced by the peaking amplifier with input drive level, this circuit segment would maintain a controlled phase between the carrier amplifier and the peaking amplifiers) coupled to the Pi-network, wherein per claim 4, the Pi-network (PDCC) includes the first (CGS1) and second (CGS2) intrinsic input capacitances and per claim 5, the Pi-network provides a phase predistortion (the phase distortion due to the intrinsic input capacitances are compensated by the corresponding shunt inductors (LGi1 and LGiN and hence the Pi-network can be considered as providing predistortion, i.e. opposite distortion to mitigate the distortion due to the nonlinear intrinsic input capacitances of the peaking amplifiers for operating at class C bias, §0107) of  between the first and second peaking amplifiers. 
Regarding claims 3, Moronval further teaches (as exemplarily shown in Fig. 7) that the Doherty amplifier device is packaged with the first and second shunt inductances (760, 762), the first and second blocking capacitors (760, 762) as integrated passive devices (IPDs) as dies (760, 762) on the device package is integrated with the first (710) and second (712) peaking amplifiers.
Further per claim 8, Moronval also teaches that a first input phase shifter (CL in Fig. 6 above) coupled between the carrier amplifier input (608) and the first peaking amplifier input (610, control load as identified in Fig. 6 of Moronval provides controlled phase shift of 90O, §0041) wherein this phase shifter provides a first 90 degree phase shift for signals applied to the first peaking amplifier (604), and wherein the first phase GN) provides an additional 90 degree phase shift to signals applied to the second peaking amplifier (606, §0041).

    PNG
    media_image2.png
    356
    689
    media_image2.png
    Greyscale
 
Fig. 7 of Moronval reproduced for ease of reference.

Regarding claim 10, Moronval further teaches as a method of manufacturing an integrated Doherty amplifier (§0128-§0129), including phase shifting circuitry provided entirely within a single package (§0013, as exemplarily shown in Fig. 7 as 700) where the method steps include:
Coupling at least a first input lead (RFIN lead in Fig. 7) and at least a first output lead (RFOUT lead 722 in Fig. 7) to the package substrate (700); 
 Coupling at least one transistor die (comprising T0, T1… TN, Fig. 7, §0129) to the package substrate, wherein the at least one transistor die includes a carrier amplifier (702), a first peaking amplifier (704), and a second peaking amplifier (706), the first peaking amplifier including a first peaking amplifier input (710) and a first intrinsic input capacitance (device input capacitance, §0025), and the second peaking amplifier (706) including a second peaking amplifier input (712) and a second intrinsic input capacitance (device input capacitance, §0025);
Gi1 and inductor LGi1); and
Coupling a phase distortion compensation circuit (consisting of CGi1, CGiN and inductor LGi1, LGiN) to the first peaking amplifier (704) and the second peaking amplifier (706), the phase distortion compensation circuit including:
a Pi-network (§0130-§0131) coupled between the first peaking amplifier input (710) and the second peaking amplifier input (712), the Pi-network including a first shunt inductance (LGi1) in parallel with the first intrinsic input capacitance (CGS1), with a first blocking capacitor (CGi1) coupled to the first shunt inductance (LGi1), per claim 11 and a second shunt inductance (LGiN) in parallel with the second intrinsic input capacitance (CGS2), with a first blocking capacitor (CGiN) coupled to the first shunt inductance (LGiN), per claim 11 and further comprising a first phase shift inductance (LGN) coupled between the first shunt inductance (LGi1) and the second shunt inductance (LGiN) and per claim 12, all these inductances and DC blocking capacitors are formed as integrated passive devices (§0019, §0023, §0045, §0083, §0084) wherein per claim 13, the Pi-network (PDCC) includes the first (CGS1) and second (CGS2) intrinsic input capacitances; and
a control load circuit (first input phase shifter (comprising of a first integrated inductor LG1 (724) in series with a first DC blocking capacitor C-DC1) in annotated Fig. 7 (§0131) of Moronval above is considered as a control load by the examiner because regardless of the phase distortions experienced by the peaking amplifier with input drive claim 14, the first phase shift inductance (726, LGN) wherein this phase shifter provides a first 90 degree phase shift for signals applied to the second peaking amplifier (706, §0041).
Allowable Subject Matter
Claims 6-7, 9 & 15 are objected to as being dependent upon rejected base claim 1 & 10 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 & 7 are allowable because although the closest prior art Moronval teaches phase compensation, Moronval, however, is not explicit about the phase-constant or phase-expansion impedance match response as a function of drive level (i.e. AM-PM response).
Claims 9 & 15 are allowable since in the closest prior art Moronval, the control load circuit doesn’t comprise any one of an L-network coupled to ground, a T-network coupled to ground, a high pass T network coupled to ground, and a second Pi-network coupled to ground. In Moronval the control load comprises a series network of an inductor and a DC blocking capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843